Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER STATEMENT
This action is responsive to the amendment filed on 02/07/2022. Of the original claims 1-20, applicant amended claims 1, 3, 4, 6, 8, 14, 16-18, and 20; and  cancelled claims 2, 12, 13 and 15 in the amendment. Therefore, the claims 1, 3-11, 14 and 16-20 are pending.

EXAMINER’S AMENDMENT
Examiner amendments include amendment to claims 1, 14 and 20 as per attached proposed examiner amendment submitted by the applicant on 02/22/2022.
	Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner's amendment was given in a telephone interview with Mr. Scott D. Thorpe, Attorney (registration # 54,491) on February 22, 2022 and an interview summary of which is attached herewith. The application has been amended as follows:

1.	(Currently Amended) A method comprising:
presenting, by unit prediction that predicts a future price of the trade unit, and each market indicator is an icon connected to the price data and aggregates a plurality of technical indicators;
selecting, by 
selecting, by 
presenting, by 
generating, by the trade unit prediction for the selected trading unit that predicts a future price of the selected trade unit using a neural network and/or machine learning model trained from historical data;
presenting, by 
accepting, by 
executing, by 
2.	(Canceled)
3.	(Previously Presented) The method of claim 1, wherein the technical indicator is selected from the group a currency matrix, a base vs quote matrix, a trend matrix, a scalping matrix, and/or matrix trade signals. 
4.	(Previously Presented) The method of claim 3, wherein the currency matrix presents a base component and a quote component for the trading unit. 
5.	(Original) The method of claim 3, wherein the base vs quote matrix that presents a comparison of a base component and a quote component for the trading unit. 
6.	(Previously Presented) The method of claim 3, wherein the trend matrix presents trends for the plurality of technical indicators for the plurality of time intervals. 
7.	(Original) The method of claim 3, wherein the scalping matrix combines data comprising Predictive Bias Trend (PBT), a short-term trend bias, an Average True Range (ATR) Speed 1, an ATR Speed 2, and a Global Trend. 
8.	(Previously Presented) The method of claim 3, wherein the matrix trade signals presents the trade entry for the plurality of trading units. 
9.	(Original) The method of claim 8, wherein the trade entry communicated in real time via email and/or Short Message Service (SMS). 
10.	(Original) The method of claim 1, wherein the plurality of time frames comprises 2 minutes, 5 minutes, 8, minutes, 15 minutes, 30 minutes, 1 hour, 2 hours, 4 hours, 8 hours, and/or 1 week. 
11.	(Original) The method of claim 1, wherein each market indicator is sorted by a base component and a quote component. 
12.	(Canceled)
13.	(Canceled) 

14.	(Currently Amended) An apparatus comprising:
a processor;
a memory storing code executable by the processor to perform:
presenting a plurality of market indicators for at least one trading unit as a dynamic display on price data, wherein each trading unit comprises a base component recording a base currency, a quote component recoding a second currency that is traded against the base currency, and a trade unit prediction that predicts a future price of the trade unit, and each market indicator is an icon connected to the price data and aggregates a plurality of technical indicators;
selecting a market indicator of the plurality of market indicators through a single action of a user input device positioned over the selected market indicator; 
selecting a trading unit of the at least one trading unit;
presenting a technical indicator of the plurality of technical indicators for the selected market indicator in real time, wherein the technical indicator is summed across a plurality of time frames;
generating the trade unit prediction for the selected trading unit that predicts a future price of the selected trade unit using a neural network and/or machine learning model trained from historical data;
presenting a trade entry for the selected trading unit, wherein the trade entry is based on the trade unit prediction;
accepting a trade for the trade entry for the selected trading unit; and
executing the trade for the trade entry.
15.	(Canceled) 
16.	(Previously Presented) The apparatus of claim 14, wherein the technical indicator is selected from the group a currency matrix, a base vs quote matrix, a trend matrix, a scalping matrix, and/or matrix trade signals. 
17.	(Previously Presented) The apparatus of claim 16, wherein the currency matrix presents
a base component and a quote component for each trading unit. 
18.	(Previously Presented) The apparatus of claim 16, wherein the base vs quote matrix that presents a comparison of a base component and a quote component for the trading unit, the trend matrix presents trends for a plurality of technical indicators for a plurality of time intervals, the scalping matrix combines data comprising Predictive Bias Trend (PBT), a short-term trend bias, an Average True Range (ATR) Speed 1, an ATR Speed 2, and a Global Trend, and the matrix trade signals presents the trade entry for the plurality of trading units. 
19.	(Original) The apparatus of claim 14, wherein the plurality of time frames comprises 2 minutes, 5 minutes, 8, minutes, 15 minutes, 30 minutes, 1 hour, 2 hours, 4 hours, 8 hours, and/or 1 week. 

20.	(Currently Amended) A program product comprising a non-transitory computer readable storage medium that stores code executable by a processor, the executable code comprising code to perform:
presenting a plurality of market indicators for at least one trading unit as a dynamic display on price data, wherein each trading unit comprises a base component recording a base currency, a quote component recoding a second currency that is traded against the base currency, and a trade unit prediction that predicts a future price of the trade unit, and each market indicator is an icon connected to the price data and aggregates a plurality of technical indicators;
selecting a market indicator of the plurality of market indicators through a single action of a user input device positioned over the market indicator; 
selecting a trading unit of the at least one trading unit;
presenting a technical indicator of the plurality of technical indicators for the selected market indicator in real time, wherein the technical indicator is summed across a plurality of time frames;
generating the trade unit prediction for the selected trading unit that predicts a future price of the selected trade unit using a neural network and/or machine learning model trained from historical data;
presenting a trade entry for the selected trading unit, wherein the trade entry is based on the trade unit prediction;
accepting a trade for the trade entry for the selected trading unit; and
executing the trade for the trade entry.

Reasons for Allowance
With regards to claim 1, the updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “presenting, by a processor, a plurality of market indicators for at least one trading unit as a dynamic display on price data, wherein each trading unit comprises a base component recording a base currency, a quote component recording a second currency that is traded against the base currency and a trade unit prediction that predicts a future price of the trade unit, and each market indicator is an icon connected to the price data and aggregates a plurality of technical indicators; selecting, by the processor, a market indicator of the plurality of market indicators through a single action of a user input device positioned over the selected market indicator; selecting, by the processor, a trading unit of the at least one trading unit ; presenting, by the processor, a technical indicator of the plurality of technical indicators for the selected market indicator in real time, wherein the technical indicator is summed across a plurality of time frames; generating, by the processor, the trade unit prediction for the selected trading unit that predicts a future price of the selected trade unit using a neural network and/or machine learning model trained from historical data” in a system and method for presenting trading data.
The reasons for allowance for all the other independent claims is the same as set forth for claim 1 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in response dated 02/07/2022, see pages 11-15 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The current combination order of elements of claim set is integrated into a practical application by providing improvement in the field of presenting trading data enabling to promptly eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Ushman et al. teach retrieving financial transaction data, generating price chart time periods including determination of one or more technical indicators conditions for financial asset such as “MSFT” or currency pair of USD/UKPound (see abstract, paragraph [0034, 0037]). The Non-Patent Literature of Nicholls teaches presenting trade entry for plurality of trading unit when market is trending (see page 7, 2nd paragraph). The foreign prior art of Zharco disclosed predicting financial market data in real-time such as exchange and currency market (see abstract, page 6)). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 1, 3-11, 14 and 16-20 are deemed to be allowable over cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        02/23/2022